ACCEPTED
                                                                             06-15-00010-CR
                                                                  SIXTH COURT OF APPEALS
                                                                        TEXARKANA, TEXAS
                                                                       8/10/2015 11:45:24 AM
                                                                            DEBBIE AUTREY
                                                                                      CLERK



                 ORAL ARGUMENT WAIVED
                                                           FILED IN
                  CAUSE NO. 06-15-00010-CR          6th COURT OF APPEALS
                                                      TEXARKANA, TEXAS
                                                    8/10/2015 11:45:24 AM
                            IN THE
                                                         DEBBIE AUTREY
                                                             Clerk
                     COURT OF APPEALS

     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

                LARRY JOE McNEAL, Appellant

                               V.

                 THE STATE OF TEXAS, Appellee
____________________________________________________________

  ON APPEAL FROM THE COUNTY COURT OF LAMAR COUNTY;
                   TRIAL COURT NO. 61963;
              HONORABLE M.C. SUPERVILLE, JUDGE
____________________________________________________________

  APPELLEE’S (STATE’S) SECOND MOTION
   TO EXTEND TIME FOR FILING BRIEF
____________________________________________________________

                    Gary D. Young, County and District Attorney
                    Lamar County and District Attorney’s Office
                    Lamar County Courthouse
                    119 North Main
                    Paris, Texas 75460
                    (903) 737-2470
                    (903) 737-2455 (fax)

                    ATTORNEYS FOR THE STATE OF TEXAS
                       ORAL ARGUMENT WAIVED

                     CAUSE NO. 06-15-00010-CR

                               IN THE

                        COURT OF APPEALS

     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

                   LARRY JOE McNEAL, Appellant

                                  V.

                 THE STATE OF TEXAS, Appellee
____________________________________________________________

  ON APPEAL FROM THE COUNTY COURT OF LAMAR COUNTY;
                   TRIAL COURT NO. 61963;
              HONORABLE M.C. SUPERVILLE, JUDGE
____________________________________________________________

  APPELLEE’S (STATE’S) SECOND MOTION
   TO EXTEND TIME FOR FILING BRIEF
____________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

     COMES NOW, the State of Texas, by and through Gary D. Young,

the elected County and District Attorney of Lamar County, Texas and the

Lamar County and District Attorney’s Office, respectfully submits this

Second Motion to Extend Time to File Brief under Tex. R. App. P. 10 and

38. The State of Texas moves this Court pursuant to the Texas Rules of
Appellate Procedure for an extension of time in which to file the Appellee’s

(State’s) Brief upon good cause shown below.

                                       I.

       On June 17, 2015, Larry Joe McNeal (McNeal), the appellant, filed

his brief in the above-styled and numbered cause. On July 17th, the State

filed a motion to extend time to file its brief, which this Court granted on

July 21, 2015.

       The State’s brief is currently due on or before August 7, 2015.

       This motion to extend time seeks an additional three (3) days for the

State to file its brief.

                                      II.

       This is an appeal from the County Court of Lamar County, Texas. In

that Court, the cause number was 61963.

                                      III.

       On or about January 16, 2015, the appellant filed his notice of appeal

in this Court.      The district clerk filed the Clerk’s Record on or about

February 27, 2015. The official court reporter filed the Reporter’s Record

on or about April 13, 2015.

       The appellant, McNeal, filed his brief on June 17, 2015.
                                      IV.

        The present deadline for filing the appellant’s (State’s) brief was

Friday, August 7, 2015. On or about July 23rd, Pam Bull, the chief deputy

with the Lamar County and District Attorney’s Office called this Court and

advised that she would be on vacation, but would return on Monday, August

10, 2015.

        Due to these circumstances, counsel for the appellee (State) was

unable to timely e-file its completed brief on Friday, August 7, 2015. But,

the State will be filing its completed brief on Monday, August 10th and

respectfully requests this Court to grant a three-day reasonable extension of

time.

                                       V.

        The purpose of this motion is not for delay, but so that justice may be

had by all parties. Appellee requests that an extension of time until Monday,

August 10, 2015 be granted for the filing of Appellee’s Brief.

        WHEREFORE PREMISES CONSIDERED, the State of Texas prays

that upon final submission of this motion to this Court’s motion docket, this

Court grant the State’s Second Motion to Extend Time to File Its Brief in its

entirety and grant the State of Texas an additional three (3) days in which to

file its brief on Monday, August 10, 2015; and for such other and further
relief, at law and in equity, to which it may be justly and legally entitled.

                                  Respectfully submitted,

                                  Gary D. Young
                                  Lamar County & District Attorney
                                  Lamar County Courthouse
                                  119 North Main
                                  Paris, Texas 75460
                                  (903) 737-2470
                                  (903) 737-2455 (fax)

                                  By:________________________________
                                       Gary D. Young, County Attorney
                                       SBN# 00785298

                                  ATTORNEYS FOR STATE OF TEXAS

                               VERIFICATION

STATE OF TEXAS  §
                §
COUNTY OF LAMAR §

      BEFORE ME, the undersigned authority, on this day personally
appeared Gary D. Young, who after being duly sworn stated:

       I am the attorney representing the Appellee in the above-styled
and numbered appellate cause. I have read the foregoing Second
Motion to Extend Time to File Appellee’s Brief and the facts and
allegations contained are known to me and they are true and correct to
the best of my knowledge.


                                        _____________________________
                                        Gary D. Young
     SUBSCRIBED AND SWORN TO BEFORE ME on the 10th day of
August, 2015, to certify which witness my hand and official seal.


                                      Notary Public, State of Texas

                     CERTIFICATE OF SERVICE

      This is to certify that in accordance with Tex. R. App. P. 9.5, a true

copy of the “Appellee’s (State’s) Second Motion to Extend Time for Filing

Brief has been served on the 10th day of August, 2015 upon the following:

      Don Biard
      McLaughlin, Hutchison & Biard
      38 First Northwest
      Paris, TX 75460

                                      ______________________________
                                      GARY D. YOUNG
                                      gyoung@co.lamar.tx.us